Citation Nr: 1615991	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  08-12 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy associated with a service-connected lumbar spine disability (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1997.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the RO.

In February 2011, the appellant testified at a hearing before the undersigned in Washington, D.C. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic case file.

In April 2011, the Board, inter alia, remanded a claim for entitlement to an initial disability rating in excess of 10 percent for spondylolisthesis, with degenerative disc disease for additional development. In April 2014, the Board denied entitlement to an initial disability rating in excess of 10 percent for right lower extremity. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  
 
In January 2015, the Court vacated the April 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion). Thereafter, the Board, in March 2015, remanded the issue on appeal for more development of the record. The development has been completed and the case has been returned to the Board for consideration.




FINDING OF FACT

The Veteran's right lower extremity radiculopathy associated with a service-connected low back disability is manifested by decreased sensation to light touch in the right lower leg/ankle (L4/L5/S1) and right foot/toes (L5) and productive of a moderate degree of impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for the right lower extremity radiculopathy associated with a service-connected low back disability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.124a, Diagnostic Code (DC) 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The appeal of the 10 percent disability rating assigned to the Veteran's right lower extremity radiculopathy stems from a granted claim of service connection. See February 2013 Board Decision. In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is not required because the purpose that the notice serves has been fulfilled with the grant of service connection., 21 Vet. App. 112 (2007). (See December 2005 VCAA Letter).

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claims on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Increased Rating - Right Lower Extremity Radiculopathy

The Veteran has not specifically alleged that his right lower extremity radiculopathy meets the criteria for a higher rating. However, the Court remanded the issue because the Board previously failed to adequately explain why the Veteran's radiculopathy does not warrant a disability rating in excess of 10 percent. The Board has examined the record and finds that the preponderance of the evidence supports the granting of an increased benefit and the appeal will be allowed. 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the right lower extremity radiculopathy has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The rating for the Veteran's right lower extremity radiculopathy has been assigned by pursuant to Diagnostic Code 8520. A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve. A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve. A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve. A 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy. An 80 percent rating is assigned for complete paralysis characterized by foot drop and slight droop, no active movement of the muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a (2015).

The Rating Schedule does not define "mild," "moderate," "moderately severe," or "severe." Rather than relying on formal definitions, the Board uses these terms in the manner that best ensures an "equitable and just" outcome. 38 C.F.R. § 4.6 (2015).

The January 2006 report of VA examination reflects the Veteran's complaint of significantly worsening low back pain with radiating pain to his hips and legs. He described the pain as a burning, sharp, cramping and tingling pain. He rated the severity of the radiating pain a 6 out of 10. Objective neurological examination was normal as highlighted by normal motor function testing and normal sensory function testing.

An October 2007 VA MRI report documents the Veteran's complaint of progressive paresthesias. MRI findings showed existing L5 nerve roots remained impinged upon. 

The August 2009 report of VA fee-basis examination reflects the Veteran's complaint of tingling in his feet and radiating pain down his right leg. On objective examination, there was no evidence of radiating pain on movement or weakness. Neurological examination showed no sensory deficits from L1-L5 and in S1. There was no lumbosacral motor weakness. Reflex examination was normal in the lower extremities and there was no signs of pathologic reflexes. Cutaneous reflexes were normal and there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.

At the February 2011 VA hearing, the Veteran stated that his burning low back pain radiates to his right foot four out of seven days a week and that he experiences tingling on the bottom of his right foot on a daily basis and occasionally in his left foot. The Veteran also stated that the right-foot tingling was present at the hearing.  He described how on bending he experienced as sharp, shooting pain that runs down the back of his right leg, behind the knee, and down to about his ankle on bending. According to the Veteran, he is not able to easily pick up his foot due to his back disorder. See also July 2009 Substantive Appeal (describing burning back pain).  

The June 2011 report of VA examination documents the Veteran's complaint of daily back pain with right lower extremity numbness and tingling localized in the right great toe and foot. He reported increased pain with lumbar flexion. He experienced back flares of pain twice a month that last for 2-3 days at a time. The flares of pain were associated with increased right lower extremity pain and numbness in the right foot that impacted his ability to drive comfortably. Review of systems record complaints of numbness, paresthesias and leg or foot weakness. He experienced radiation of back pain (moderate in degree of severity) into the right lower extremity, specifically the posteromedial leg to the foot.

On examination, reflex examination was normal. The Veteran demonstrated decreased sensation in L5/S1 (deep peroneal nerve), specifically the great toe on the right side. Otherwise, sensory examination was unremarkable. He also demonstrated mild mulsce strength weakness with great toe flexion (i.e., there was mild motror nerve involvement). The diagnosis was right L5/S1 radiculopathy with mild neurological sequelae, seonsory greater than motor.

The October 2015 report of VA examination documents diagnosis of the service-connected low back disability with right radiculopathy. The Veteran reported having intermittent right lower back pain with shooting pain to the right leg since 1992-1993. The Veteran reported having severe intermittent pain, paresthesias and/or dysesthesias and numbness in the right lower extremity. Muscle strength testing and reflex examination were normal. Sensory examination revealed decreased sensation to light touch in the lower leg/ankle (L4/L5/S1) and foot/toes (L5) on the right. However examination of the nerves of the lower extremity was normal. The examiner did indicate that the Veteran's peripheral nerve condition did impact the Veteran's ability to work, noting that the Veteran did not miss work but had significant impact on his work.

The Veteran clearly experiences right lower extremity radiculopathy that is wholly sensory in nature. In light of the his complaints of severe intermittent pain, paresthesias and/or dysesthesias and numbness in the right lower extremity (since 1992-1993), the Board finds that his wholly sensory right lower extremity radiculopathy is productive of a moderate degree of impairment . Thus, the Board finds that the service-connected right lower extremity radiculopathy more closely approximated the criteria for a 20 percent rating.

The Board notes that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Thus, a rating in excess of 20 percent is not warranted.

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's right lower extremity radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. His right lower extremity radiculopathy is wholly sensory in nature and manifested by decreased sensation to light touch in the right lower leg/ankle (L4/L5/S1) and right foot/toes (L5). The impairment and symptoms are included in the criteria found in the rating schedule for his disability. Because the schedular rating criteria is adequate to rate the right lower extremity radiculopathy, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155 . " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected right lower extremity radiculopathy at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The wholly sensory nature of his right lower extremity radiculopathy is specifically contemplated by the criteria discussed above, including the effect of the Veteran's right lower extremity radiculopathy on his occupation and daily life. In the absence of exceptional factors associated with the right lower extremity radiculopathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of a TDIU is not reasonably raised by the record.  During the October 2015 VA examination it was indicated that the Veteran worked and had not missed any time from work. To the extent that his right lower extremity radiculopathy impacted his work, it did not prevent him from being employable. Therefore, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).
 






ORDER

An initial 20 percent rating is granted for right lower extremity radiculopathy, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


